DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 11 March 2021. Claims 1 and 55 - 59 are currently pending. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 2 paragraph 004 of the instant specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 8 - 9 of claim 1 recite, in part, “segments in the first image; assigning” which appears to contain a  and assigning-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Lines 9 - 10 of claim 1 recite, in part, “every pixel in a segment in the second image corresponding to the one or more segments in the first image;” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggests amending the claim to --every pixel in a segment in the second image corresponding to the one of the one or more segments in the first image;-- in order to maintain consistency with lines 5 and 7 - 8 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 57 is objected to because of the following informalities: Lines 1 - 2 of claim 57 recite, in part, “performing segmentation in stereo image capture device,” which appears to contain a grammatical error. The Examiner suggests amending the claim to --performing segmentation in a stereo image capture device,-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 57 is objected to because of the following informalities: Line 4 of claim 57 recites, in part, “one or more segments present in first image” which appears to contain a grammatical error. The Examiner suggests amending the claim to --one or more segments present in a first image-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 57 is objected to because of the following informalities: Lines 9 - 10 of claim 57 recite, in part, “segments in the first image; assigning” which appears to  and assigning-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 57 is objected to because of the following informalities: Lines 10 - 11 of claim 57 recite, in part, “every pixel in a segment in the second image corresponding to the one or more segments in the first image;” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggests amending the claim to --every pixel in a segment in the second image corresponding to the one of the one or more segments in the first image;-- in order to maintain consistency with lines 6 and 8 - 9 of claim 57 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim 56 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim but would be withdrawn from the rejection if its base claim overcomes the rejection.

Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 55 and 56 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 55 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form because it does not contain a reference to a claim previously set forth since claim 11, from which claim 55 currently depends, is cancelled. Claim 56 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 55 - 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zitnick, III et al. U.S. Publication No. 2005/0286758 A1 in view of Sawhney et al. U.S. Publication No. 2002/0061131 A1.

-	With regards to claim 1, Li discloses a method for performing segmentation in a stereo image capture device, (Li, Abstract, Figs. 1 - 2 & 6, Pg. 1 ¶ 0017 and 0019, Pg. 2 ¶ 0021, 0023 - 0024 and 0027 - 0030) comprising the steps of: determining one or more segments present in a first image acquired at a first time, (Li, Fig. 2, Pg. 1 ¶ 0017, Pg. 2 ¶ 0024 and 0027 - 0031, Pg. 3 ¶ 0033) determining one or more segments present in a second image acquired at the first time; (Li, Fig. 2, Pg. 1 ¶ 0017, Pg. 2 ¶ 0024 and 0027 - 0031, Pg. 3 ¶ 0033 [“multiple synchronized views of the same scene are captured by a set of fixed but otherwise un-calibrated cameras” and “one may first use graph-cut-based segmentation to segment each of the basis views”]) determining a disparity of one of the one or more segments in the first image based upon a defined overlap metric; (Li, Pg. 2 ¶ 0024 and 0028 - 0030, Pg. 3 ¶ 0033) assigning the determined disparity to every pixel comprising the one of the one or more segments in the first image; (Li, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0033 [“For all pixels within each segment, one may assume that they have the same disparity, i.e. on the same front parallel plane”]) assigning the determined disparity to every pixel in a segment in the second image corresponding to the one or more segments in the first image. (Li, Pg. 2 ¶ 0024, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0033 [“For all pixels within each segment, one may assume that they have the same disparity, i.e. on the same front parallel plane” and “The above procedure is performed for both basis views, and the disparity map is further verified by left-right consistency check, and only those segments with consistent results are used for synthesizing the virtual view (thus some segments may not be used, resulting in an incomplete 

-	With regards to claim 55, [As Best Understood by the Examiner] Li in view of Sawhney et al. disclose the method of claim 11 [1], wherein the first and second images comprise a stereo pair of images. (Li, Figs. 1 & 6, Pg. 1 ¶ 0017, Pg. 2 ¶ 0021 - 0024 and 0027 - 0028) In addition, analogous art Sawhney et al. also disclose wherein the first and second images comprise a stereo pair of images. (Sawhney et al., Abstract, Figs. 1, 4, 6a - 6d & 10 - 11, Pg. 3 ¶ 0037, Pg. 4 ¶ 0056 - 0060, Pg. 5 ¶ 0066, Pg. 5 ¶ 0075 - Pg. 6 ¶ 0076, Pg. 7 ¶ 0090, Pg. 8 ¶ 0106 - 0107, Pg. 10 ¶ 0122 - 0124) 

-	With regards to claim 56, Li in view of Sawhney et al. disclose the method of claim 55, further comprising the step of generating a composite segmentation image in accordance with the one or more determined segments from the first and second images. (Li, Abstract, Figs. 1 - 4 & 8, Pg. 2 ¶ 0024 - 0030, Pg. 3 ¶ 0033 - 0037, Pg. 5 ¶ 0052) In addition, analogous art Sawhney et al. also disclose generating a composite segmentation image in accordance with the one or more determined segments from the first and second images. (Sawhney et al.,  

Claims 57 - 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li U.S. Publication No. 2007/0109300 A1 in view of Sawhney et al. U.S. Publication No. 2002/0061131 A1 in view of Zitnick, III et al. U.S. Publication No. 2005/0286758 A1.

-	With regards to claim 57, Li discloses performing segmentation in stereo image capture device, (Li, Abstract, Figs. 1 - 2 & 6, Pg. 1 ¶ 0017 and 0019, Pg. 2 ¶ 0021, 0023 - 0024 and 0027 - 0030) comprising the steps of: determining one or more segments present in first image acquired at a first time; (Li, Fig. 2, Pg. 1 ¶ 0017, Pg. 2 ¶ 0024 and 0027 - 0031, Pg. 3 ¶ 0033) determining one or more segments present in a second image acquired at the first time; (Li, Fig. 2, Pg. 1 ¶ 0017, Pg. 2 ¶ 0024 and 0027 - 0031, Pg. 3 ¶ 0033 [“multiple synchronized views of the same scene are captured by a set of fixed but otherwise un-calibrated cameras” and “one may first use graph-cut-based segmentation to segment each of the basis views”]) determining a disparity of one of the one or more segments in the first image based upon a defined overlap metric; (Li, Pg. 2 ¶ 0024 and 0028 - 0030, Pg. 3 ¶ 0033) assigning the determined disparity to every pixel comprising the one of the one or more segments in the first image; (Li, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0033 [“For all pixels within each segment, one may assume that they have the same disparity, i.e. on the same front parallel plane”]) assigning 

-	With regards to claim 58, Li in view of Sawhney et al. in view of Zitnick, III et al. disclose the computer program of claim 57, wherein the first and second images comprise a stereo pair of images. (Li, Figs. 1 & 6, Pg. 1 ¶ 0017, Pg. 2 ¶ 0021 - 0024 and 0027 - 0028) In addition, Sawhney et al. disclose wherein the first and second images comprise a stereo pair of images. (Sawhney et al., Abstract, Figs. 1, 4, 6a - 6d & 10 - 11, Pg. 3 ¶ 0037, Pg. 4 ¶ 0056 - 0060, Pg. 5 ¶ 0066, Pg. 5 ¶ 0075 - Pg. 6 ¶ 0076, Pg. 7 ¶ 0090, Pg. 8 ¶ 0106 - 0107, Pg. 10 ¶ 0122 - 0124) 

-	With regards to claim 59, Li in view of Sawhney et al. in view of Zitnick, III et al. disclose the computer program of claim 57, further comprising generating a composite segmentation image in accordance with the one or more determined segments from the first and second images. (Li, Abstract, Figs. 1 - 4 & 8, Pg. 2 ¶ 0024 - 0030, Pg. 3 ¶ 0033 - 0037, Pg. 5 ¶ 0052) In addition, analogous art Sawhney et al. also disclose generating a composite segmentation image in accordance with the one or more determined segments from the first and second images. (Sawhney et al., Abstract, Figs. 2 - 3 & 10 - 11, Pg. 2 ¶ 0016 - 0017, Pg. 5 ¶ 0063, 0066 and 0070 - 0073, Pg. 6 ¶ 0078, 0081 and 0084, Pg. 6 ¶ 0087 - Pg. 7 ¶ 0090, Pg. 9 ¶ 0120 - Pg. 10 ¶ 0123) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ho et al. U.S. Publication No. 2009/0129667 A1; which is directed towards a device and method for generating an intermediate image estimating a depth map by utilizing segmentation and a stereo matching algorithm. 
Hong et al. U.S. Publication No. 2005/0286756 A1; which is directed towards determining a disparity map between image pairs by utilizing segmentation, matching and fitting disparity planes to each segment.
Pan et al. U.S. Publication No. 2011/0169818 A1; which is directed towards a method for displaying a pair of stereoscopic images based on an adjusted disparity between the images. 
Yang et al. U.S. Publication No. 2007/0086646 A1; which is directed towards a method and device for the handling of occlusions in stereo imaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667